Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1 and 17-21 of C. Zhou et al., US 16/792,174 (Feb. 14, 20120) are pending and in condition for allowance.  
Election/Restrictions 

Applicant previously elected Group I, claims 1-13, 19 and 20, with traverse in the Reply to Restriction Requirement filed on July 12, 2020.  Claims 14-18 to the non-elected inventions of Groups II and III stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made maintained as FINAL.  In view of the allowability of the elected invention, the provisional election of species requirement is withdrawn.  

Rejoinder

Claim 1 is allowable. The restriction requirement among Groups I-III , as set forth in the Office action mailed on July 12, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 12, 2020 is partially withdrawn.  Claims 17 and 18, directed to Group III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 




Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims pursuant to 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendment(s).  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,405,851 (1975) (“BASF”) are withdrawn in view of Applicant’s amendments.  

Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Y. Mo et al., 96 Journal of the American Chemical Society, 4659-4572 (1974) (“Mo”) is withdrawn in view of Applicant’s amendments.  

Rejection of claims 1 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by P. Kovacic et al., 82 Journal of the American Chemical Society, 5740-5743 (1960) is withdrawn in view of Applicant’s amendments.  


Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1 and 19 under AIA  35 U.S.C. 103 as being unpatentable over D. Engel et al., US 4,251,675 (1981) (“Engel”) in view of G. Yakobson et al., Synthesis, 345-364 (1980) (“Yakobson”) is withdrawn in view of Applicant’s amendments.  

Rejection of claims 1, 19 and 20 as obvious over L. Alig et al., 51 Journal of Medicinal Chemistry, 2115-2127 (2008) (“Alig”) in view of G. Yakobson et al., Synthesis, 345-364 (1980) (“Yakobson”) is withdrawn in view of Applicant’s amendments.  

Statement of Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Applicant has amended claim 1 to incorporate the limitations of previous claim 13 and cancelled previous claim 13. As such, the instant claims are directed specifically to the synthesis of: (A) (4,4'-difluoro)-benzophenone; (B) (4,4-difluoro)-phenylmethane, or optionally the targeted compound is (4,4'-difluoro)-benzophenone derived therefrom; or (C) bis-1,4-[(4,4'-difluorophenyl)-carbonyl]phenylene; wherein in each case the antimony pentafluoride is activate with hydrofluoric acid under specific conditions.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622